DETAILED ACTION
This action is in response to the Application filed on 01/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/30/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --PRIMARY-SIDE CONTROLLER FOR FLYBACK CONVERTER--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2016/0301407; (hereinafter Chen) in view of US Pub. No. 2017/0155335; (hereinafter Chang).

Regarding claim 1, Chen [e.g. Figs. 1 and 5] discloses a primary-side controller for a flyback converter, comprising: a switch controller [e.g. 24] configured to cycle a power switch [e.g. S] during the steady-state operation [e.g. constant on time; paragraph 039, quotation below]; and a waveform analyzer [e.g. 21, 22] configured to sense an output voltage [e.g. 21, 22; paragraph 017 recites “information about an output voltage of power stage circuit 1, a current zero-crossing moment of secondary winding L2, and a current valley time may be obtained via the voltage across auxiliary winding L3”] during a startup of the flyback converter [e.g. paragraph 039 recites “FIG. 5, shown is a waveform diagram of an example start-up state of a flyback converter, in accordance with embodiments of the present invention. In this particular example, when the flyback converter is started up, the input voltage may gradually rise, and the control circuit can be started up when the input voltage is greater than initial threshold value VVIN_ ON at time t0, and voltage feedback signal VFB begins rising with the output voltage. Since the output voltage may not be established when voltage feedback signal VFB is lower than voltage threshold value V1, the control circuit can clamp the time threshold signal as delayed time threshold value VT2. When voltage feedback signal VFB is greater than voltage threshold value V1 at time t1, the output voltage may be established, and the control circuit can set the time threshold signal as constant on time threshold value VT1, and may control power switch S in the constant on time mode. Therefore, the circuit may be started up relatively quickly”], wherein the switch controller is further configured to cycle the power switch during the startup of the flyback converter responsive to the sensed output voltage [e.g. Fig. 5; after t0].
Chen fails to disclose a communication interface for receiving a control voltage from a secondary-side controller for the flyback converter during steady-state operation; a switch controller configured to cycle a power switch during the steady-state operation responsive to the control voltage. Emphasis added to the lacking limitation.
Chang [e.g. Fig. 1] teaches a communication interface [e.g. 90] for receiving a control voltage [e.g. PSR_PULSE] from a secondary-side controller [e.g. 70] for the flyback converter during steady-state operation [e.g. Continuous Conduction Mode (CCM) paragraph 040 recites “The secondary side controlled synchronous rectifier could operate in CCM, DCM and QR mode without limitation”]; a switch controller [e.g. 30] configured to cycle a power switch [e.g. 20] during the steady-state operation [e.g. CCM] responsive to the control voltage [e.g. PSR_PULSE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen by a communication interface for receiving a control voltage from a secondary-side controller for the flyback converter during steady-state operation; a switch controller configured to cycle a power switch during the steady-state operation responsive to the control voltage as taught by Chang in order of being able to control leading edge of the primary side switching signal so as to avoid trigger errors.

Regarding claim 2, Chen [e.g. Figs. 1 and 5] discloses wherein the waveform analyzer is further configured to analyze an auxiliary winding voltage to sense the output voltage [e.g. paragraph 017 recites “information about an output voltage of power stage circuit 1, a current zero-crossing moment of secondary winding L2, and a current valley time may be obtained via the voltage across auxiliary winding L3”].

Regarding claim 5, Chen [e.g. Figs. 1 and 5] discloses wherein the waveform analyzer is further configured to detect valleys during a resonant oscillation of the auxiliary winding voltage [e.g. paragraph 019 recites “Set signal generator 22 can generate set signal VSET when the secondary current crosses zero or the voltage feedback signal reaches a valley value. The zero-crossing moment of a secondary current can be detected by sampling the voltage across auxiliary winding L3, and the moment when the voltage sampling signal reaches the valley value can also be detected”].

Claim(s) 3 – 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chang and further in view of US Pub. No. 2017/0264204; (hereinafter Motoki).
Regarding claim 3, Chen fails to disclose wherein the waveform analyzer is further configured to analyze the auxiliary winding voltage to determine whether an auxiliary winding has an open circuit fault condition or a short circuit fault condition.
	Motoki [e.g. Figs. 6, 8] teaches wherein the waveform analyzer [e.g. Fig. 8; 226b] is further configured to analyze the auxiliary winding voltage [e.g. Vcc] to determine whether an auxiliary winding [e.g. Fig. 6; W3] has an open circuit fault condition or a short circuit fault condition [e.g. paragraph 097 with respect to Fig. 8 recites “When the comparison signal S.sub.COMP2 is asserted a predetermined number of times with predetermined intervals, the judgment unit 264 asserts (sets to the high level, for example) a short circuit protection signal (SCP2 signal). When the SCP2 signal is asserted, the primary-side controller 226b suspends the driving operation of the switching transistor M1, and latches the operation state of the switching transistor M1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen by wherein the waveform analyzer is further configured to analyze the auxiliary winding voltage to determine whether an auxiliary winding has an open circuit fault condition or a short circuit fault condition as taught by Motoki in order of being able to provide overcurrent protection.

Regarding claim 4, Chen fails to disclose wherein the switch controller is further configured to not cycle the power switch responsive to a detection of the open circuit fault condition or the short circuit fault condition. 
Motoki [e.g. Figs. 6, 8] teaches wherein the switch controller is further configured to not cycle the power switch responsive to a detection of the open circuit fault condition or the short circuit fault condition [e.g. paragraph 097 with respect to Fig. 8 recites “When the comparison signal S.sub.COMP2 is asserted a predetermined number of times with predetermined intervals, the judgment unit 264 asserts (sets to the high level, for example) a short circuit protection signal (SCP2 signal). When the SCP2 signal is asserted, the primary-side controller 226b suspends the driving operation of the switching transistor M1, and latches the operation state of the switching transistor M1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chen by wherein the switch controller is further configured to not cycle the power switch responsive to a detection of the open circuit fault condition or the short circuit fault condition as taught by Motoki in order of being able to provide overcurrent protection.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838